March 28, 2008


Mr. David A. Furlow
Thompson & Knight, L.L.P.
333 Clay Street, Suite 3300
Houston, TX 77002

Ms. Toni Hunter
Gray & Becker, P.C.
900 West Avenue
Austin, TX 78701-2210
Mr. Bruce S. Powers
Assistant County Attorney
1019 Congress, 15th Floor
Houston, TX 77002

RE:   Case Number:  05-0283
      Court of Appeals Number:  01-02-01043-CV
      Trial Court Number:  C-2002-090290

Style:      CARL R. PRUETT AND NATIONAL AMERICAN INSURANCE COMPANY
      v.
      HARRIS COUNTY BAIL BOND BOARD, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Karinne         |
|   |McCullough          |
|   |Mr. Charles         |
|   |Bacarisse           |
|   |Mr. Paul K. Nesbitt |
|   |Ms. Sandra D. Hachem|
|   |                    |
|   |Mr. Robert M. O'Neil|